FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOMINGO GERMAN MACAVILCA-                         No. 08-71179
PARCO,
                                                  Agency No. A093-100-565
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Domingo German Macavilca-Parco, a native and citizen of Peru, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Macavilca-Parco’s ineffective assistance of

counsel claim because he failed to raise that issue before the BIA and thereby

failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (explaining that this court lacks jurisdiction to review

contentions not raised before the agency).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    08-71179